DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This case is being examined in the Pro Se Examination Unit (Art Unit 3649). Please do not hesitate to contact Examiner Said Broome at 571-272-2931 if you have any questions regarding this correspondence and/or replying.  If you cannot reach Examiner Broome, please leave a voicemail and your call will be returned within 1 business day.

Drawings
Figs. 1-8 are objected to because these drawings were made by a process which do not give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.
The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat parts may also be lightly shaded. Such shading is preferred in the case of parts shown in perspective, but not for cross sections. See discussion of sectional views above. Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. As a 
Typically, 3D shaded computer model drawings and pictures, such as those provided in the instant application do not have “satisfactory reproduction characteristics” (i.e. it can be copied (black and white) and still be clear as to what is being shown) and it is encouraged to have black and white line drawings.  The shading of the current drawings preclude a clear reading and understanding of the structural elements of the device
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al.(hereinafter “Allen”, US 2019/0209806) in view of Tanabe et al.(hereinafter “Tanabe”, US 2014/0312834).
Regarding claim 1, Allen teaches a multifunctional smart wearables (0265 lines 1-13)  for preventing pathogen spread andsaving lives (0144 lines 1-5) is comprising of: 
a plurality of different health monitoring sensors embedded within the multifunctional smart wearables to monitor real time body health condition of a wearer (0265 lines 1-13); 
an Ultraviolet Germicidal Irradiation (UVGI) light source mounted over an exterior surface of the multifunctional smart wearables (0144 lines 1-5); and 
an electronic control unit (0022 lines 4-9) which is further comprising of: 
a touch screen with a power switch (0255 lines 1-5, in which the device comprises a user interface and touch panel. Therefore one skilled in the art would have clearly recognized that the touch panel would require electrical power, and therefore a power switch, to initiate and turn on the screen); 
a printed circuit board having a microcontroller and a communication module (0021 lines   1-21). However, Allen fails to teach a plurality of re-programmable NFC (near field communication) tags mounted within the multifunctional smart wearables and a rechargeable batteries. Tanabe teaches a plurality of re-programmable NFC (near field communication) tags mounted within the multifunctional smart wearables (0013 lines 1-4) and a rechargeable batteries (0087 lines 1-8). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wearable device of Allen with the rechargeable batteries of Tanabe because this modification would improve the environmental footprint and functionally of the user’s wearable though providing more reusable and environmentally beneficial rechargeable batteries within the wearable device.
Regarding claim 2, Allen fails to teach the multifunctional smart wearables of claim 1 is any wearable such as a smart glove, a smart half or full vest, a smart 22footwear, a face mask, a smart footwear cover or a smart full body suit. Tanabe teaches the multifunctional smart wearables of claim 1 is any wearable such as a smart glove, a smart half or full vest, a smart 22footwear (Fig. 22B), a face mask, a smart footwear cover or a smart full body suit. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wearable device of Allen with the rechargeable batteries of Tanabe because this modification would improve the environmental footprint and functionally of the user’s wearable though providing more reusable and environmentally beneficial rechargeable batteries within the wearable device.
Regarding claim 3, Allen teaches wherein the smart wearables provides maximum efficacy for a touch surface area for the UVGI disinfection (0144 lines 1-5).  
Regarding claim 4, Allen fails to teach wherein the smart wearables are ergonomic, thin, waterproof, and washable for reuse. Tanabe teaches wherein the smart wearables are ergonomic, thin, waterproof, and washable for reuse (0076 lines 1-5 and shown in Figs. 2A and 22B). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wearable device of Allen with the rechargeable batteries of Tanabe because this modification would improve the environmental footprint and functionally of the user’s wearable though providing more reusable and environmentally beneficial rechargeable batteries within the wearable device.
Regarding claim 5, Allen fails to teach wherein the plurality of different health monitoring sensors includes a temperature sensor, a blood pressure, a blood oxygenation sensor, a blood pressure sensor, an EKG sensor, and a pulse detection sensor. Tanabe teaches wherein the plurality of different health monitoring sensors includes a temperature sensor (0015 lines 1-4), a blood pressure, a blood oxygenation sensor, a blood pressure sensor, an EKG sensor, and a pulse detection sensor. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wearable device of Allen with the rechargeable batteries of Tanabe because this modification would improve the environmental footprint and functionally of the user’s wearable though providing more reusable and environmentally beneficial rechargeable batteries within the wearable device.
Regarding claim 6, Allen fails to teach wherein the re-programmable NFC tags are configured to allow the wearer to dotouch activities without having to touch any surface. Tanabe teaches wherein the re-programmable NFC tags (0013 lines 1-4) are configured to allow the wearer to dotouch activities without having to touch any surface (0116 lines 1-11 and 0120 lines 1-5, in which sensors enable the wearer to implement activities on the wearable without touching the wearable, such as through exerted collision or motion of the wearer). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wearable device of Allen with the rechargeable batteries of Tanabe because this modification would improve the environmental footprint and functionally of the user’s wearable though providing more reusable and environmentally beneficial rechargeable batteries within the wearable device.
Regarding claim 15, Allen teaches wherein the control unit is further comprising of a touch screen with power switch (0255 lines 1-5), a micro controller (0114 lines 16-18), memory (0094 lines 1-3), a communication module (0168 lines 1-3). However, Allen fails to teach a rechargeable battery. Tanabe teaches a rechargeable battery (0087 lines 1-8). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wearable device of Allen with the rechargeable batteries of Tanabe because this modification would improve the environmental footprint and functionally of the user’s wearable though providing more reusable and environmentally beneficial rechargeable batteries within the wearable device.

Claim Objections
Claims 1, 6 and 10 are objected to because of the following informalities: Claim 1 recites the typographical error “andsaving” in line 2.  Claim 6 recites the typographical error “dotouch” in line 3.  Claim 10 recites the typographical error “intensityused” in line 3.  Appropriate correction is required.
In regards to claims 7-14, though Allen teaches smart wearables that can monitor information from a user (0265 lines 1-13), Allen fails to teach the limitations of claims 7-14. Therefore, claims 7-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Examiner has cited several references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is strongly recommended that applicant consider these references. 
A glossary of terms used in this action can be found on the USPTO website at:
http://www.uspto.gov/learning-and-resources/glossary#
When responding to this action, please keep the following in mind:
A proper reply requires a specific format for any amendments.  A USPTO Sample Reply to Office actions can be found at: http://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
Also, please see MPEP 714(II)(C) for additional guidance on making a proper amendment to the claims.  Applicant is urged to follow proper amendment practice to avoid any delays in prosecution.  
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
All amendments of the drawings or specification, and all additions thereto must not include new matter beyond the original disclosure. Matter not found in either, involving a departure from or an addition to the original disclosure, cannot be added to the application even if supported by a supplemental oath or declaration, and can be shown or claimed only in a separate application.  
Pay close attention to any time periods for response and fees set forth in this action.  Fees and time periods cannot be waived.
All formal replies to Office Actions must be submitted via:
Mail (including this form: http://www.uspto.gov/sites/default/files/web/forms/sb0092.pdf), 
Fax (including this form: http://www.uspto.gov/sites/default/files/web/forms/sb0097.pdf) or 
EFS web.  Formal replies cannot be submitted via e-mail.  
Sign all submissions (on the last page). Please note that a proper s- signature requires Applicant’s name within forward slashes and the signer’s name must be: 
(A) Presented in printed or typed form preferably immediately below or adjacent the S-signature, and 
(B) Reasonably specific enough so that the identity of the signer can be readily recognized.
For example: 
    PNG
    media_image1.png
    80
    108
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    77
    145
    media_image2.png
    Greyscale


The USPTO understands Internet E-mail communications may be more convenient for the applicants, however, communication via Internet e-mail proses risks to information confidentiality.  The USPTO will NOT respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 without a signed written authorization by applicant in place.  

For the applicant’s convenience, the examiner has included the following template for authorizing email communications with the examiner if email communication is preferred to telephonic communication. Please note that the authorization must be submitted via mail, facsimile, or EFS-Web (i.e., it cannot be emailed to the examiner): 

________________________________________________________________________
IN THE UNITED STATES PATENT AND TRADEMARK OFFICE


Application Number: 

Filing Date: 

Title: 
Examiner Name: Said Broome

Art Unit: 3649

      *           *           *           *           *           *           *           *         *           *


Date:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA  22313-1450

AUTHORIZATION FOR ELECTRONIC COMMUNICATION
Sir:

Recognizing that Internet communications are not secure, I/we hereby authorize the USPTO to communicate with me/us concerning any subject matter of this application by electronic mail. I/We understand that a copy of these communications will be made of record in the application file.

Respectfully submitted, 


By: ______________________________________
Printed Name: 

Email Address: 


________________________________________________________________________

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931. The examiner can normally be reached Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Said Broome/Primary Examiner, Art Unit 3649